The opinion of the court was delivered by
Brewer, J.:
The proceedings in this case were had under §§ 65, 66 and 67 of the Tax Law, (Gen. Stat., page 1041.) Ross was cited to appear before the county clerk for failing to return all his personal property for assessment. He appeared, an inquiry was had, testimony heard, and the county clerk found that he had omitted from his return considerable property, and ordered that it be corrected. The case was taken on error to the district court, which affirmed the decision of the county clerk, and it comes to us on error from the district court.
Several objections are 'made to the record. It is claimed *416that the evidence does not support the findings of the clerk. It is unnecessary to say more than that after examining the evidence, we are satisfied that there is enough to support both the findings and the order made: by the clerk. Again, it is said that the findings do not support the order. The findings are—
“That the information as alleged is true, and that Melvin Ross had in his possession, on the 1st day of March 1874, which he refused to list to the said R. E. Carlton, assessor of said township of Baker, the following personal property, to-wit: three horses, twenty-seven hogs, four head of cattle, notes $1,000, and notes secured by mortgage $1,210.”
The objections are, that he failed to find, “First, the value of the property; second, that the property was in Crawford county on the first day of March; third, that the property belonged to Melvin R. Ross; fourth, that Ross willfully and fraudulently failed to list said property — in order to compel him to pay costs.” The order made by the county clerk was as follows:
“It is therefore considered by me, that said personal property above described should and of right be assessed against him, the said Melvin R. Ross, and that he pay the costs and expenses of this examination.”
The record stops with this order, and shows no further proceedings. Whether the county clerk himself valued this property, or referred the matter back to the assessor, and indeed whether the personal assessment of Mr. Ross has actually been raised a single dollar, are matters not appearing in this record. Perhaps if raised at all, it was only raised to the amount of the notes, whose face is prima facie their value. At any rate, until we are informed as to the actual increase in the amount of the assessment, we cannot say that there was error in failing to place a value upon any specific property.
In reference to the site and ownership of this property, it may be said that we may not expect the same precision in these proceedings as in those of courts, at least those of superior jurisdiction. The information given to the clerk *417was that Mr. Ross “ did not list the true amount of his personal property.” He finds this information to be true. Now what is fairly implied by this information — that he had failed to list all his personal property? or, that he had failed to list all that he ought to have listed — the true amount subject to assessment? This last seems a reasonable construction; and when the clerk finds the information to be true, he finds that Ross failed to list all his property subject to assessment, and then specifies the omitted property.
In reference to the costs, the statute provides that if the party makes “a false statement of the amount of property for taxation, to evade the payment of taxes,” he shall pay all the costs and expenses of these proceedings. Where there is no intention to evadé the payment of taxes the county pays the costs; (§ 66.) The county clerk charges the costs upon Ross. He finds that he “ refused ” to list this property. Such a refusal, it is true, may be consistent with an honest belief that the property was not taxable, and may not have been made with the intention of evading the payment of taxes. But there is no finding that the omission was from mistake, or an honest error of judgment; and a man is presumed to intend that which is the natural and necessary result of his actions. But again and chiefly, in these proceedings separate and distinct findings of fact are not essential, certainly not when none are demanded. The order is evidence of what the clerk found to be the facts. He may and must, it is true, file in his office a statement of the facts, or the evidence, on which he has made the correction; but it may be either the facts, or the evidence. Here he filed a statement of the evidence, and also of the facts he found therefrom. But as the latter was unnecessary, there is no error if it be incomplete. We can regard simply the evidence and the order. And when he charges the costs against Ross, it is equivalent to or rather implies a finding that Ross made an untrue return to evade the payment of taxes.
Again, it is said that the conferring of judicial powers upon the county clerk is in conflict with §§1 and 11 of article -3 *418of the constitution. The point in the counsel’s mind seems to be, that as a vacancy in a judicial office is, according to the constitution, to be filled by appointment of the governor, while a vacancy in the county clerk’s office is according to the statute filled by appointment of the county board, that therefore the county clerk is not a judicial officer, and no judicial functions can be committed to him. If it were conceded that these sections confer judicial powers upon the county clerk, that thereby he becomes pro tanto the judge of a court, and holds a judicial office, and that the constitution requires that all vacancies in judicial offices shall be filled by appointment of the governor, and that such provision applies to such an officer, the result, it seems to us, would be, that the statute providing for appointment by the county board would be void as conflicting with the constitution, and not that the grant of powers would be null because the constitutional method of filling vacancies was ignored in the statute. So that, if all be as counsel seem to claim, the result would not be as contended for. We do not wish however to be understood as deciding that the premises are as claimed.
Finally, it is insisted that these provisions of the statute are void, because there is no allowance for a trial by jury. We do not understand that the right of trial by jury, as preserved in the state constitution, entitles a party to a jury except in such cases and proceedings as prior to the constitution gave-a right to a jury. As to all matters which prior to constitution were disposed of by summary proceedings, the legislature may make similar provision to-day. As to proceedings which (like the one before us) are simply*proceedings in assessment, and not to enforce in any way a penalty, either by fine or by double or treble tax, no right to a jury existed prior to the constitution. It would be strange indeed if the state had not the right in a speedy and summary way to complete its assessments; and that is all these proceedings contemplate.
We see no error in the record, and the judgment must be affirmed.
All the Justices concurring.